DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Paragraphs 5 and 16 of the specification are amended to retain the term “second sub” crossed out as deleted in the amendments to the specification filed 02/07/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s response filed 02/07/2022 has been fully considered. Applicant’s amendments to claim 1 overcome the previous objection and rejection under 35 U.S.C. 112, and further incorporate the allowable subject matter of original claim 2, thereby overcoming the prior art rejections. Applicant’s amendment to claim 5 overcomes the rejection under 35 U.S.C. 112. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a first through hole disposed between the second metal pattern and the substrate and a second through hole disposed between the second active pattern and the substrate, the first through hole and the second through hole being filled with a photoresist adhesive; in combination with the other recited limitations.  Claims 3-9 depend on claim 1.
The closest prior art of record includes Li et al. (US 10,446,062) which discloses a first through hole disposed between a metal pattern 31 in Figure 5 and the substrate, the through hole filled with a photoresist 33, col. 8 lines 6-22 and Kim et al. (US 2020/0303479) which discloses a through hole through GR through a second active pattern ES in Figure 5A, and filled with an organic filler 161, paragraph 85.
 However, the instant application differs from the prior art in that the instant application includes the second through hole disposed between the second active pattern and the substrate, the first through hole and the second through hole being filled with a photoresist adhesive.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is a buffering effect on stress generated during bending to prevent cracks, paragraph 41 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0310493), Zhang (US 2020/0194526), Park et al. (US 2019/0267440), Zhang et al. (US 2019/0131368), Li et al. (US 2016/0365364), and Yan et al. (US 2016/0111551) disclose related devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897